internal_revenue_service number release date uil date cc tege eoeg et2 cor-113637-00 dear this relates to your inquiry to mr thomas burger dated date regarding the income and employment_tax treatment of employer-provided educational policy assistance you indicate that pursuant to an employees are provided with tuition-free graduate course study at certain state universities the fair_market_value of this tuition reduction is any of included in the employees’ gross_income and is treated as wages for employment_tax purposes as discussed below gross_income and wages generally include all compensation_for services unless specifically excluded by law employer-provided educational_assistance may be excludible from gross_income and wages however if it is provided under an educational_assistance program or as a working_condition_fringe if the educational_assistance is excludible from gross_income and wages under either of these provisions it is irrelevant that the educational_assistance would otherwise be includible in gross_income and wages thus an employee may concurrently receive employer-provided educational_assistance some of which is excludible from gross_income and wages and some of which is not gross_income and wages gross_income means all income from whatever source derived including fringe_benefits similarly wages subject_to federal employment_taxes includes all remuneration for employment unless otherwise excepted the remuneration may be in cash or in other forms including fringe_benefits thus the fair_market_value of any fringe benefit received from an employer must be included in an employee’s gross_income and must be included in wages for federal employment_tax purposes unless the benefit is specifically excluded by law employer-provided educational_assistance may be excludible from an employee’s gross income-and ultimately from wages-under either sec_127 of the internal_revenue_code educational_assistance programs or sec_132 of the code working condition fringes the value of a fringe benefit properly excluded from an employee's wages is not subject_to income_tax_withholding or to social_security medicare or federal unemployment futa_tax consequently an employer should not include the benefit in wages tips and other compensation shown in box of an employee’s form_w-2 similarly the employee does not have to include the benefit in gross_income on the employee’s income_tax return educational_assistance programs educational_assistance benefits provided by an employer under an educational_assistance program may be excluded both from the employee’s gross_income and from wages for federal employment_tax purposes to qualify as an educational_assistance program the plan must be written and must meet certain other requirements tax-free educational_assistance benefits include payments for tuition fees books supplies and equipment the payments must be for undergraduate-level courses that begin before date the payments do not however have to be for work-related courses for more information on educational_assistance programs see publication business_expenses working condition fringes a working_condition_fringe is a benefit which had the employee paid for it the employee could have deducted the cost thereof as an employee_business_expense consequently to qualify as a working_condition_fringe the cost of the education must be a job-related expense that serves a bona_fide business_purpose of the employer qualifying education to be able to deduct work-related educational expenses the qualifying education must meet at least one of the following two tests the education is required by either the employer or the law in order for the employee to keep his or her present salary status or job or the education maintains or improves skills needed in the employee’s present work once an employee has met the minimum educational requirements for a job either the employer or the law may require the employee to get more education the cost of this additional education is deductible if the education is required for the employee to keep his or her present salary status or job however the education must not be part of a program that will qualify the employee for a new trade_or_business when an employee gets more education than his or her employer or the law requires the additional education is qualifying only if it maintains or improves skills required in the employee’s present work this could include refresher courses courses on current developments and academic or vocational courses the employee can deduct the expenses for qualifying education even if the education could lead to a degree nonqualifying education even if the education meets both of the tests set forth above the education is nonqualifying education if it is needed to meet the minimum educational requirements of the employee’s present trade_or_business or is part of a program of study that can qualify the employee for a new trade_or_business education needed to meet the minimum educational requirements for the employee’s present trade_or_business is nonqualifying education the minimum education necessary is generally determined by laws and regulations standards of the employee’s profession or the employer's requirements once an employee has met the minimum educational requirements that were in effect when he or she was hired the employee does not have to meet minimum educational requirements again this means that if the minimum requirements change after the employee was hired any education the employee needs to meet the new requirements is qualifying education education that is part of a program of study that can qualify the employee for a new trade_or_business is nonqualifying education this is true even if the employee does not plan to enter that trade_or_business however for an existing employee a change_of duties that involves the same general kind of work is not a new trade_or_business in conclusion whether employer-provided educational_assistance is excludible from an employee’s gross_income and from wages for employment_tax purposes depends on whether the educational_assistance is provided under an educational_assistance program sec_127 of the code or alternatively is excludible as a working_condition_fringe sec_132 of the code the fact that an employer provides educational_assistance regardless of whether the educational_assistance is excludible from gross_income and wages under either of these provisions is irrelevant if the educational_assistance is in fact excludible for more information on work-related educational expenses see publication tax benefits for work-related education please telephone me with any questions you may have of if i may be of further assistance to you in any way sincerely jerry e holmes chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities
